Citation Nr: 0907834	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a chip fracture of the third finger of the left hand.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran had corroborated periods of active duty service 
from March to August of 1946, from August 1957 to September 
1963, and from October 1963 to May 1966.  The DD Form 214 for 
his final period of service indicates total service of 18 
years and seven days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of chip 
fracture of the left third finger are not productive of 
ankylosis but do encompass degenerative arthritis and are 
productive of pain and weakness.

2.  The Veteran's current bilateral hearing loss was not 
first manifest in service or for many years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of 
a chip fracture of the third finger of the left hand have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5226 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable evaluation for residuals of 
a chip fracture of the third finger of the left hand

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.


In this case, the RO has evaluated the Veteran's left third 
finger disorder at the zero percent rate, pursuant to 
38 C.F.R. § 4.31, under 38 C.F.R. § 4.71a, Diagnostic Code 
5226.  Under this section, a 10 percent evaluation - the 
minimum and maximum available under this section - is 
warranted for unfavorable or favorable ankylosis of the long 
finger, regardless of whether the dominant or nondominant 
hand is involved (as indicated in a January 2005 VA 
examination report, the Veteran is right-handed).  

Here, however, the Veteran's January 2005 VA hand, thumb, and 
fingers examination report and VA outpatient records dated 
through June 2004 contain no evidence of ankylosis of the 
left middle finger; rather, he had normal digit dexterity and 
normal opposition to the thumb and fingers.  Overall, the 
left hand was found to remain functional on examination.  
These findings further indicate that evaluation as amputation 
is not warranted, and an additional evaluation is not 
warranted for resulting limitation of motion of other digits 
or interference with the overall function of the hand.  Id.

This does not end the Board's inquiry, however.  Under 
38 C.F.R. §§ 4.40 and 4.45, consideration is warranted for 
such symptoms as painful motion, functional loss due to pain, 
excess fatigability, additional disability during flare-ups, 
and weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Moreover, 38 C.F.R. § 4.59 is applicable to this 
case, as the Veteran has been assigned a noncompensable 
evaluation.  This regulation reflects that with any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
Significantly, it is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.   

Here, the Veteran's January 2005 VA examination report 
reflects his complaints that his left hand "is weaker and 
vaguely hurts him with hand movements" on a constant and 
chronic basis.  The examination revealed the left hand to 
have weaker grip strength.  Moreover, x-rays revealed 
osteoporosis and degenerative changes of the distal 
interphalangeal (DIP) joint of the third (middle) finger.  
The diagnoses included left third finger DIP degenerative 
joint disease.  Resolving all doubt in the Veteran's favor 
under 38 C.F.R. § 4.3, the Board concludes that the 
combination of subjective complaints of pain, the objective 
finding of left hand weakness, and x-ray evidence of 
arthritis place this case squarely in the category of 
disability for which a minimum compensable evaluation is 
warranted under 38 C.F.R. § 4.59.  To that extent, the appeal 
is granted.

In reaching this determination, the Board finds that there is 
no basis for a "staged" rating pursuant to Hart.  Rather, 
the symptomatology shown upon examination during the pendency 
of the appeal has been essentially consistent and fully 
contemplated by the assigned 10 percent rating.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence supports an increased evaluation of 10 
percent, but not more, for the Veteran's service-connected 
left third finger disorder.  To that extent, the appeal is 
granted.  38 C.F.R. § 4.3.

II.  Entitlement to service connection for bilateral hearing 
loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records and show that he did 
not undergo pure tone threshold testing for much of service; 
rather, a March 1946 examination report indicates "20/20" 
hearing, whereas examination reports dated between August 
1946 and June 1954 indicate whispered voice testing results 
of 15/15.

An in-service audiological examination from September 1963 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
0
0
LEFT
5
5
5
0
0

Two discharge examinations, with hearing tests, were 
conducted in 1966.  The first, from March 1966, revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
-5
5
LEFT
5
0
0
10
15

The second discharge examination, from May 1966, revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
-5
5
LEFT
5
0
0
10
15

Subsequent to service, the Veteran underwent a January 2005 
VA audiological examination, with an examiner who reviewed 
his claims file.  During the examination, the Veteran 
reported in-service noise exposure from radio operation and 
missile maintenance.  Pure tone audiological testing revealed 
all thresholds between 500 and 4000 Hertz to be at or above 
40 decibels bilaterally, confirming a bilateral hearing loss 
disorder for VA purposes under 38 C.F.R. § 3.385.  Similarly, 
the Maryland CNC speech recognition testing scores were 86 
percent in the right ear and 80 percent in the left ear, 
consistent with a disability.  Id.  

The examiner also discussed the Veteran's speech recognition 
scores from 1954 and pure tone threshold testing results from 
September 1963 and March 1966, noting the highest pure tone 
threshold for either ear on the latter occasion was 15 
decibels.  The examiner further noted that the Veteran's 
hearing levels upon the current examination did not suggest a 
noise-induced hearing loss for either ear, and it was 
accordingly "not at least as likely as not that the present 
hearing levels are a direct result of military noise 
exposure."

In summary, the Veteran was not shown to have a bilateral 
hearing loss disability as defined in 38 C.F.R. § 3.385 in 
service or until the January 2005 VA examination.  The only 
competent medical opinion of record addressing the question 
of the onset of the current disability is that of the VA 
examiner, who found that it was not at least as likely as not 
that the current disability directly resulted from in-service 
noise exposure.  Overall, this evidence does not support the 
Veteran's contentions.

Indeed, the only evidence of record supporting the Veteran's 
claim is his own lay opinion.  Even if the recent contentions 
of the Veteran could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the opinion set forth in the January 2005 VA 
examination report and the complete absence of complaints of, 
or treatment for, any disability as defined under 38 C.F.R. § 
3.385 either in service or soon thereafter.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in a May 2004 letter, issued prior to the appealed 
rating decision.  In June 2006, the Veteran was further 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With regard to the increased evaluation claim included in 
this decision, the Board notes that, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court) recently held that, at a 
minimum, adequate notice in increased rating cases requires 
that: (1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In most respects, the May 2004 letter was in compliance with 
the requirements of Vazquez-Flores.  Notably, the Veteran was 
informed that he needed to submit evidence of worsening that 
could include medical evidence, as well as lay evidence from 
other individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.  The RO cited to specific forms of testing that 
might support the Veteran's claim, including laboratory tests 
and x-rays.  Moreover, the RO informed the Veteran that he 
could submit a statement describing his symptoms, their 
severity, and all resultant "additional disablement."

The one deficiency of the May 2004 letter is that it did not 
include the criteria of Diagnostic Code 5226.  As noted 
above, however, the maximum available evaluation under this 
code section is 10 percent, and the Board has determined that 
a 10 percent evaluation is, in fact, warranted in this case.  
The absence of pre-adjudication notification of Diagnostic 
Code 5226 is therefore in no way prejudicial to the Veteran, 
as he has been granted the maximum available benefit allowed 
by that section.  Rather, the "essential fairness of the 
adjudication" has been fully preserved.  See Sanders v. 
Nicholson, 487 F.3d at 889; see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Moreover, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA treatment records dated through June 
2004 have been obtained, and he has not reported subsequent 
treatment.  Additionally, he was afforded VA examinations in 
conjunction with this appeal in January 2005 and has not 
since reported a worsening of his left third finger disorder.  
See VAOPGCPREC 11-95 (April 7, 1995) (in the context of a 
rating claim, the length of time since the last examination, 
in and of itself, does not warrant a further examination 
absent the report of increased severity since the 
examination).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
chip fracture of the third finger of the left hand is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


